Citation Nr: 0611498	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for depression with anxiety. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from September 1974 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The veteran failed to appear 
at a scheduled hearing before a Board Judge in April 2005.      

The appeal originally included entitlement to service 
connection for tinnitus; however, in a September 2004 rating 
decision, the RO granted service connection.    This 
represents a full grant of benefits and therefore, this issue 
is no longer in appellate status before the Board.  


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was necessary to evaluate his service-
connected depression with anxiety and there is insufficient 
evidence upon which to render an informed decision as to the 
issue on appeal. 


CONCLUSION OF LAW

The claim of entitlement to an initial evaluation in excess 
of 10 percent for depression with anxiety is denied based on 
the veteran's failure to report for a necessary and scheduled 
VA examination.  38 C.F.R. § 3.655(b) (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran applied for service connection in February 2002.  
Service connection for depression with anxiety was granted in 
an August 2002 rating decision where the RO assigned a 10 
percent rating under Diagnostic Code 9434.  

According to the August 2002 rating decision, the RO based 
the 10 percent evaluation primarily on the March 2002 VA 
examination report.  In July 2003, the veteran, through his 
representative, filed a notice of disagreement, essentially 
asserting that his disability warranted a higher evaluation.  
In his substantive appeal, the veteran again asserted that 
his depression warranted a higher evaluation.  The veteran 
indicated that his symptoms included lack of sleep, feeling 
of sadness, and anxiety.  However, there is no pertinent 
medical evidence of record following the March 2002 VA 
examination report.  

As the veteran continued to assert that his condition 
warranted a higher evaluation after the March 2002 VA 
examination and approximately four years had passed since his 
most recent mental evaluation, the Board finds that the March 
2002 VA examination is inadequate to address the veteran's 
subjective complaints with his current condition.  As such, a 
determination on whether the veteran is entitled to an 
increased rating cannot be established based on this 
evidence.   

Review of the record shows that the RO reached the same 
conclusion as the Board, scheduling the veteran for a VA 
examination in October 2004 to determine the present severity 
of his depression with anxiety; however, the record indicates 
that the veteran failed to report or provide any reason for 
failing to report.    

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member. 38 C.F.R. § 3.655 (2005); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claim and did not set forth good cause for such 
failure.  The record shows that he was advised in September 
2004 of the examination scheduled.  In November 2004, the 
veteran and his representative were furnished a supplemental 
statement of the case containing the provisions of 38 C.F.R. 
§ 3.655, and notice that the veteran's claim was denied in 
accordance with those provisions.  The November 2004 
supplemental statement of the case was mailed to the 
veteran's address of record and was not returned as 
undeliverable. Notwithstanding this, neither the veteran, nor 
his representative has made an attempt to explain to the RO 
why he failed to report for the scheduled VA examination 
relevant to the claim.

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that his disability is 
more severely disabling than currently rated.  The veteran's 
own contentions and the record required additional medical 
examination to address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in October 2004 without offering 
any explanation for his failure to cooperate.  In the 
November 2004 supplemental statement of the case, the RO 
notified the veteran that failure to appear to his 
examination resulted in the denial of his appeal, citing to 
38 C.F.R. § 3.655.  The veteran also failed to appear at his 
scheduled hearing before a Board Judge in April 2005.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Under theses circumstances, the Board has no 
alternative but to deny the veteran's claim as a matter of 
law.  See 38 C.F.R. § 3.655 (2005).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for depression with anxiety is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


